DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claim 1, from which all other pending claims depend from. More particularly, the closest prior art of record, Iwama (USPN 5,887,602, previously cited by Applicant in the IDS filed 7/10/2019) discloses a wafer transfer mechanism 140 that may be moveable up/down (Figure 3 in combination with a pair of right and left members 141a, b for holding the wafers, which may read on cantilevers, however, Iwama is silent regarding use of two substrate holding parts being respectively located on each of two cantilevers, in combination with process steps regarding how the substrate holding parts are descended, aligned, and ascended, as claimed to hold the substrate, as the substrate is supported in a vertical orientation, in combination with the other features of claim 1. For these reasons, claim 1 is allowed, as well as all claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. (USPN 8,211,242) discloses at Figure 12 a unit 50 with a plurality of rotary spindles 51 which hold the sides of wafer W. 
Wakabayashi et al. (USPN 7,850,817) discloses at Figure 41A the use of holding parts 708 which are attached to the sides of wafer W while in a horizontal position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711